Title: From George Washington to Jonathan Trumbull, Sr., 8 May 1782
From: Washington, George
To: Trumbull, Jonathan, Sr.


                        
                            Sir
                            Head Quarters 8th May 1782
                        
                        I had the Honor to receive your Excellencys Favor of the 24th of April—inclosing a Copy of your Letter to
                            Congress on the Subject of American prisoners confined in England—with your Sentiments on the Necessity of Retaliation.
                        I am sorry to inform your Excellency, that a Meeting of Commissioners which had, Among other Matters, been
                            concerted for the purposes of a general Exchange, comprehendg that of a release of our Countrymen prisoners in Europe, as
                            well as others, has been unhappily dissolved, without effecting any One of those benevolent purposes, which, on our part,
                            were the Object of their Mission.    This Circumstance I fear, will place any future Exchanges, at a great Distance. no means
                            however in my power, will be omitted to effect so desirable an Event.
                        I have the Honor to concur fully with your Excellency on the Subject of Retaliation—and to inform, that the
                            Circumstances attendg the Death of Captain Huddy, are like to bring that Object to a point.  A Demand hath been made by me
                            for the perpetrators of that horrid Deed—the Reply to this Demand, received from Genl Robertson, is not satisfactory—I
                            have informed him therefore, that Orders are given to designate by Lot, a British Officer of the Rank of Capt. Huddy, for
                            Retaliation—that the Time & place of his Execution are fixed—and that nothing can stay my Resolution from being
                            carried into compleat effect, but a strict Compliance to my first Request—I expect Genl Robertsons next Answer will bring
                            this ungratefull Business to an Issue.
                        I am much Obliged by your Hint respecting the powder—Genl Knox, in whose Department it is, shall be informed,
                            when he arrives from Philadelphia.
                        If the Demands of the Campaign, which is not yet fully decided, shall require the powder of your State, it
                            will be thankfully received. With great Sincerity of Respect & Esteem I have the Honor to be Your Excellency’s
                            Most Obedient and humble Servant
                        
                            Go: Washington
                        
                    